Citation Nr: 1017549	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2004 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  Credible evidence establishing that the claimed stressors 
occurred has not been submitted. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a December 2006 letter, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate his claim for service connection for 
PTSD, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  That letter additionally informed 
the Veteran how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations.  See Dingess, supra.  A February 2007 letter 
again advised the Veteran of the information and evidence 
needed to attempt to verify a stressor, to include providing 
a two month date range for when the stressor occurred. 

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include a private treatment records, the 
Veteran's DD Form 214, and lay statements.

The Board notes that the Veteran's service treatment records 
are not of record.  In an August 2007 Memorandum, the RO 
detailed the attempts made to obtain those records, including 
multiple requests to the Records Management Center and to the 
Veteran's reserve unit.  Another request to the RMC was made 
in October 2009.  All responses indicated that no records 
were available.  The RO formally concluded that additional 
attempts to obtain these records would be futile in August 
2007 and again in January 2010.  Thus, the Veteran's service 
treatment records are unavailable for review and any further 
attempt to obtain those records would be futile.  An August 
2007 letter advised the Veteran that the RO was unable to 
obtain his service treatment records.  In any event, the 
Veteran reported no in-service treatment on his application 
for benefits, and reported to his private physician that he 
had not previously received psychiatric treatment.  

The Board also notes that the Veteran was not accorded a VA 
examination in this case.  However, as there is no credible 
evidence confirming the claimed in-service stressors, a VA 
examination is not required.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) ("a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease").  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In cases where service medical records are unavailable, the 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(2) (2009).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Veteran's DD Form 214 indicates that the Veteran served 
in the United States Army in Iraq during from March 2004 to 
January 2005 as a motor transport operator.  The Veteran 
received several medals, including the Global War on 
Terrorism Expeditionary Medal and the Global War on Terrorism 
Service Medal.  None of the medals receive are sufficient to 
establish that the Veteran engaged in combat.  While the 
Veteran's DD Form 214 notes that he served in an "imminent 
danger area," this does not establish that the Veteran 
engaged in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 
(2008) ("the term 'engaged in combat with the enemy' 
requires that the veteran has personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, as 
determined on a case-by-case basis.  A showing of no more 
than service in a general 'combat area' or 'combat zone' is 
not sufficient to trigger the evidentiary benefit of 
38 U.S.C.A. § 1154(b)").  

During a January 2007 private PTSD examination with Dr. H.J., 
M.D, the Veteran reported that his company was ambushed when 
the enemy got inside the gate of the compound one day and 
that he witnessed three individuals die during that ambush.  
The Veteran recalls that they called for air support but were 
told it was not forthcoming.  He sated that he felt hopeless 
and helpless, and that he felt stranded.  He also reported an 
incident where his company went the wrong way one day and was 
ambushed.  He further reported seeing the assassination of an 
Iraqi guard and had to transfer the body to the morgue.  He 
reported images of seeing burnt flesh and bodies.  Dr. H.J. 
diagnosed PTSD. 

The Veteran submitted a stressor statement dated in March 
2007, in which he asserted that he was a convoy driver 
between two camps in Iraq from March 2004 to December 2004.  
He indicated that Sergeant (Sgt.) K.H. was his assistant 
driver and that he was responsible for transporting troops 
and equipment from one base to another.  The Veteran 
indicated that his job consisted of going on convoys two to 
three times a week.  The Veteran reported being hit by 
roadside bombs often.  He further reported that his base came 
under enemy mortar and small arms fire numerous times.  The 
letter further stated: 

One particular incident that I remember, is when 
SPC Powell and I returned to our home base, and 
when just as we got inside the gate of our 
compound, our company was ambushed.  Three people 
died in this incident, and when we called for air 
support, we were told that no "air support" was 
available at this time.  This really frightened 
all of us because we were helpless against the 
enemy.

To support his claim, the Veteran included a statement from 
Sgt. K.H., dated in January 2007.  K.H. identified himself as 
a sergeant in the Veteran's unit who served with the Veteran 
in Iraq during Operation Iraqi Freedom.  K.H. stated that he 
served in Iraq with the Veteran from March 2004 to December 
2004.  K.H. further stated that he and the Veteran were 
stationed at the same two camps in Iraq and that he was the 
Veteran's "assistant driver."  He also stated that their 
unit was responsible for transporting troops and equipment 
from one camp to the other.  He stated that their job was to 
go on two to three convoys a week and that "we were 
frequently hit by roadside bombs."  The remainder of the 
statement was identical to the statement provided on the 
Veteran's March 2007 letter quoted above.

Clearly, upon review of the letters from the Veteran and 
K.H., it is clear that the pertinent stressor information was 
copied from one to the other.  Indeed, the Veteran did not 
change the statement into a first person narrative, but 
instead refers to himself in the third person when recounting 
the stressors.  While K.H.'s statement was dated in January 
2007, it was submitted with the March 2007 letter from the 
Veteran and is in the same type-set.  Such clear copying of 
stressor information serves only to raise serious questions 
as to the credibility of the documents.  As such, the Board 
finds the statements are entitled to no probative value.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements in weighing credibility); see also Caluza v. 
Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 
604 (Fed. Cir. 1996) (when determining whether lay evidence 
is satisfactory, the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the Veteran).

Moreover, despite receiving a letter in February 2007 
specifically asking the Veteran for particular details of his 
stressors and advising him that a two month time frame during 
which the event occurred was necessary, the Veteran provided 
no specific information to permit verification of the claimed 
stressors in his March 2007 letter.  Nor did K.H.'s statement 
provide any specific details sufficient to permit 
verification of the stressors through official sources.  The 
Veteran was informed in the July 2008 statement of the case 
that his stressor information was inadequate to verify his 
claimed in-service stressors, and was specifically told to 
provide a two-month time period, location and unit of 
assignment for his in-service stressors.  The Veteran's VA 
Form 9 was submitted shortly thereafter, but included no 
specific information concerning his stressors.  

The Board notes that specific stressor information was first 
requested by VA only two years after the Veteran's discharge 
from service, and the private medical record indicated the 
Veteran's memory was intact.  Furthermore, the Veteran was in 
Iraq for approximately 10 months.  Providing a two month time 
frame for his stressors, particularly the claimed ambush, 
should not be an onerous task in light of the facts of this 
case.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Instead, the Veteran relies solely on the statement from K.H. 
as being sufficient, in and of itself, to corroborate his 
stressors.  As noted above, however, the Board finds the 
Veteran's and K.H.'s letters are not credible.  No 
information has been provided to permit a request through 
official sources for verification of the claimed stressors; 
thus, there is no credible evidence to corroborate that the 
claimed stressors occurred.  The Board acknowledges that the 
Veteran has a current diagnosis of PTSD.  However, in the 
absence of a verified stressor, the diagnosis has no 
probative value, and the claim for PTSD must be denied.  38 
C.F.R. § 3.304(f) (2009).

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


